91 Ga. App. 124 (1954)
85 S.E.2d 91
WILLIAMS
v.
THE STATE.
35410.
Court of Appeals of Georgia.
Decided November 24, 1954.
Wesley G. Bailey, for plaintiff in error.
John I. Kelley, Solicitor, Paul Webb, Solicitor-General, C. O. Murphy, contra.
CARLISLE, J.
1. If the judgment of a superior court dismissing or overruling a certiorari is correct for any reason, the judgment will be affirmed. Zachry v. State, 81 Ga. App. 637 (59 S.E.2d 555), and citations.
2. "A failure to give the solicitor-general at least ten days' written notice of the sanction of a writ of certiorari to which the State is a party and of the time and place of hearing (unless prevented by unavoidable cause), or to obtain a waiver of such notice, is fatal to the proceedings. . . [citing cases]. Service upon and notice to the Solicitor of the Criminal Court of Fulton County is insufficient to cure the defect." Washburn v. Thompson, 78 Ga. App. 133 (50 S.E.2d 761). As its does not affirmatively appear from the certiorari proceedings in this case that the required notice or a waiver thereof was given to or secured from the Solicitor-General of the Superior Court of Fulton County, the proceedings were fatally defective, and the superior court did not err in overruling and denying the petition for certiorari.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.